        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 1 of 15



Mark A. English
Deputy Yellowstone County Attorney
Yellowstone County Courthouse, Room 701
P.O. Box 35025
Billings, Montana 59107-5025
(406) 256-2870
menglish@co.yellowstone.mt.gov

Attorney for Yellowstone County, et al


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ANNA SCHRAUDNER,               )
                               )               Cause No. CV 18-108-BLG-SPW-TJC
     Plaintiff,                )
                               )               YELLOWSTONE COUNTY
vs.                            )               AND RANDY NAGEL’S
                               )               PRELIMINARY PRETRIAL
YELLOWSTONE COUNTY, et al, )                   STATEMENT
                               )
     Defendants.               )
_______________________________)

      Pursuant to Rule 16.2(b)(1) of the United States District Court for the District

of Montana, Yellowstone County and Randy Nagel submit the following preliminary

pretrial statement.

                                         Facts

      Anna Schraudner was incarcerated in the Yellowstone County Detention

Facility. Schraudner was serving a sentence from the City of Billings Municipal

Court. Schraudner suffered from a bipolar disorder. Rene Brunner-Houser, a


                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       1 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 2 of 15



psychiatrist with the mental health provider for the Facility, prescribed Schraudner

lithium for her bipolar disorder. Schraudner only periodically took the lithium.

Schraudner wanted quetiapine for her bipolar disorder. The Facility does not allow

quetiapine in the Facility because of possible abuse by inmates. Lithium is an

acceptable medication to treat a bipolar disorder. The Facility will not force an inmate

to take medication. Schraudner had behavioral problems in the Facility.

      On January 26, 2018, Schraudner broke a cup in her cell and threatened to use

the cup to cut Debora Rindahl, a guard, if she entered the cell to remove the pieces of

the broken cup. Rindahl summoned other guards who entered the cell and removed

the pieces of broken cup. Mona Westermeyer, a guard, who entered the cell to remove

the pieces of the broken cup, noticed scratches on Schraudner’s arm and Schraudner

told her that she was hearing voices. Westermeyer advised Rich Peters, a sergeant,

about what she observed and heard. Peters requested a mental health evaluation based

on what Westermeyer had observed and heard.

      On January 28, 2018, Tara Sorenson, a licensed clinical professional counselor

with the mental health provider in the Facility, performed a mental health evaluation

of Schraudner. Sorenson determined the staff at the Facility should implement the

suicide prevention protocol with Schraudner. Amy Tatro, a guard in the Facility, told

Schraudner that the protocol would be implemented. Schraudner refused to cooperate.

Tatro contacted Randy Nagel, a sergeant in the Facility, to cajole Schraudner to


                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       2 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 3 of 15



cooperate. Nagel entered the conference room in Booking and talked to Schraudner

about the implementation of the protocol. Schraudner became upset. Schraudner stood

up. Nagel stood up. Nagel ordered Schraudner to turn around so he could handcuff

her. Schraudner refused to turn around. Nagel reached to secure Schraudner.

Schraudner twisted away from Nagel. Schraudner struck Nagel in the face with her

right fist. Nagel directed Schraudner to the floor. Tatro, Janae Miller, and Brett Toland

entered the room to assist Nagel restrain Schraudner. Miller and Toland are guards in

the Facility. During the restraint, Schraudner damaged her teeth. In accordance with

the Facility’s policies, Nagel and the other guards placed Schraudner in a restraint

chair to protect Schraudner and themselves. There is an audio video recording of what

occurred. The recording is of fair quality, but shows what occurred. Chris Musgjerd,

a licensed practical nurse with the physical health provider in the Facility, examined

Schraudner in the restraint chair to determine whether she suffered any injuries from

the restraint. Musgjerd determined that Schraudner damaged her teeth during the

restraint. Jessica Marketon, a Deputy Yellowstone County Sheriff, investigated the

assault on Nagel and transported Schraudner to the Billings Clinic for psychiatric and

dental care. Schraudner spent several days in the Clinic.

      On February 6, 2018, Schraudner returned to the Facility. While in the Facility,

the City of Billings Municipal Court periodically furloughed her to receive dental care

from Dr. James Patterson, a dentist.


                                           Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                        3 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 4 of 15



       On June 22, 2018, Schraudner discharged her sentence. The Facility released

her.

                               Jurisdiction and Venue

       The Court has jurisdiction over the claims made in the complaint. In the

complaint, Schraudner alleges Nagel violated her right against excessive use of force

under the 8th Amendment of the United States Constitution. ECF No. 15, pp. 6-7, ¶¶

20-24. A federal district court has original jurisdiction over all civil actions arising

under the Constitution of the United States. 28 U.S.C. § 1331. A federal district court

has original jurisdiction over civil rights actions. 28 U.S.C. § 1343. The Court has

original jurisdiction over the claim Nagel violated Schraudner’s right against

excessive use of force under the United States Constitution. It is a constitutional and

civil rights claim. A federal district court can exercise supplemental jurisdiction over

pendant state claims. 28 U.S.C. § 1367(a). The Court has supplemental jurisdiction

over the claims the County negligently harmed her, committed assault and committed

battery. These are pendant state claims based on the same event as the alleged

violation of the United States Constitution.

       The United States District Court for the District of Montana is the proper venue

for the case. In the complaint, Schraudner alleges the events occurred in Montana.

Venue is proper in the judicial district where the event occurred. 28 U.S.C. §

1391(b)(2). The Billings Division of the United States District Court for the District


                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       4 of 15
          Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 5 of 15



of Montana is the proper venue for the case. The proper division venue is the venue

under Montana law. Rule 3.2(b) of the United States District Court for the District of

Montana. One of the proper venues for a tort in Montana is the county in which the

tort was committed. § 25-2-122(1)(b), MCA.

         Schraudner, the County and Nagel consented to the magistrate judge to preside

over the case. 28 U.S.C. §636(c); Rule 73, Fed.R.Civ.P.

                                     Defense Facts

         Schraudner was an inmate at the Yellowstone County Detention Facility. The

mental health provider at the Facility decided the staff at the Facility should initiate

the suicide prevention protocol with Schraudner. Schraudner refused to cooperate

with the implementation of the protocol. The staff at the Facility contacted Nagel to

persuade Schraudner to cooperate. Nagel sat down with Schraudner and discussed the

implementation of the protocol. Schraudner became hostile. Schraudner stood up.

Nagel stood up. Schraudner punched Nagel in the face with her fist. Nagel wrestled

Schraudner to the floor. Other guards entered the room and along with Nagel,

restrained Schraudner. Nagel and the other guards placed Schraudner in a restraint

chair.

                                   Defense Theories
Yellowstone County

         Nagel did not negligently cause harm to Schraudner. Nagel did not breach a

duty of care to Schraudner. Nagel could use the force he used against Schraudner in

                                           Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                        5 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 6 of 15



self-defense and to maintain order in the Facility. Fisher v. Swift Transp. Co., 2008

MT 105, ¶¶ 16-17, 342 Mont. 335, 339–40, 181 P.3d 601, 606–07; Restatement

(Second) of Torts § 63 (1965)(self-defense); §49-1-103, MCA(self-defense);

Restatement (Second) of Torts § 10 (1965)(privilege); §27-1-722, MCA(immune

from damages for legal use of force); 72 C.J.S. Prisons § 58, Use of force against

prisoners; See Hudson v. McMillian, 503 U.S. 1, 6–7, 112 S. Ct. 995, 998–99, 117 L.

Ed. 2d 156 (1992).

      Nagel did not assault Schraudner. Nagel did not threaten Schraudner with harm.

To the extent the actions of Nagel could be construed to be a threat against

Schraudner, he could threaten the use of force in self-defense and to maintain order

in the Facility. Saucier ex rel. Mallory v. McDonald's Restaurants of Mont., Inc., 2008

MT 63, ¶ 62, 342 Mont. 29, 47, 179 P.3d 481, 494; Restatement (Second) of Torts §

21 (1965)(assault); Restatement (Second) of Torts § 63 (1965)(self-defense); §49-1-

103, MCA(self-defense); Restatement (Second) of Torts § 76 (1965)(defense of

others); Restatement (Second) of Torts § 10 (1965)(privilege); §27-1-722,

MCA(immune from damages for legal use of force); 72 C.J.S. Prisons § 58, Use of

force against prisoners; See Hudson v. McMillian, 503 U.S. 1, 6–7, 112 S. Ct. 995,

998–99, 117 L. Ed. 2d 156 (1992).

      Nagel did batter Schraudner. Nagel had a privilege to use reasonable force

against Schraudner. Nagel could use the force he used against Schraudner in self-


                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       6 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 7 of 15



defense and to maintain order in the Facility. Mallory v. McDonald's Restaurants of

Mont., Inc., 2008 MT 63, ¶ 62, 342 Mont. 29, 47, 179 P.3d 481, 494; Restatement

(Second) of Torts § 13 (1965)(battery); Restatement (Second) of Torts § 63

(1965)(self-defense); §49-1-103, MCA(self-defense); Restatement (Second) of Torts

§ 10 (1965)(privilege); §27-1-722, MCA(immune from damages for legal use of

force); 72 C.J.S. Prisons § 58, Use of force against prisoners; See Hudson v.

McMillian, 503 U.S. 1, 6–7, 112 S. Ct. 995, 998–99, 117 L. Ed. 2d 156 (1992).

      Under the doctrine of respondeat superior, the County is responsible for the

conduct of Nagel as to the state tort claims.

      It is difficult to reconcile the negligence claim with the assault and battery

claims. The negligence claim requires Nagel to act unintentionally. The assault and

battery claims required Nagel to act intentionally. It does not seem Nagel could have

negligently intentionally used excessive force. Schraudner either has a negligence

claim or assault and battery claims, not both. See Ryan v. Napier, 245 Ariz. 54, 425

P.3d 230, 235–38 (2018).

Randy Nagel

      Nagel did not use excessive force against Schraudner. Nagel did not strike

Schraudner. Schraudner struck Nagel. Nagel used reasonable force to restrain

Schraudner. Nagel was allowed to use reasonable force to restrain Schraudner. A

guard may use force against an inmate necessary to maintain or restore order in a


                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       7 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 8 of 15



facility. A guard may not use force against an inmate to maliciously or sadistically

cause harm to the inmate. See Hudson v. McMillian, 503 U.S. 1, 6–7, 112 S. Ct. 995,

998–99, 117 L. Ed. 2d 156 (1992).

      Nagel did not violate Schraudner’s right against excessive use of force. It was

reasonable for Nagel to believe the force he used against Schraudner would not violate

her right against excessive use of force. Nagel is entitled to qualified immunity. See

Pearson v. Callahan, 555 U.S. 223, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009); Saucier

v. Katz, 533 U.S. 194, 121 S. Ct. 2151,150 L. Ed. 2d 272 (2001); Harlow v. Fitzgerald,

457 U.S. 800, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982).

                             Computation of Damages

      The computation of damages is not applicable to the County or Nagel.

                                Other Related Cases

      The County and Nagel are aware of a pending criminal investigation against

Schraudner that may result in a criminal prosecution in state court.

                         Stipulations and Applicable Law

      There are no additional stipulations of fact besides those in the Statement of

Stipulated Facts. The applicable law is the 8th Amendment of the United States

Constitution, the cases that interpret the right against unreasonable use of force under

the 8th Amendment of the United States Constitution, 42 U.S.C. §1983 and its related




                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       8 of 15
        Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 9 of 15



statutes, the cases that interpret §1983 and its related statutes, Montana law on

negligence, Montana law on assault and Montana law on battery.

              Deadlines for Joinder and Amendment to the Pleadings

       The County and Nagel propose the Court set the deadline to join parties or

amend the pleadings a month after the preliminary pretrial conference.

            Controlling Issues of Law Suitable for Pretrial Disposition

       A controlling issue of law suitable for pretrial disposition is whether Nagel is

entitled to qualified immunity.

                         People with Relevant Information

       Anna Schraudner – An inmate in the Yellowstone County Detention Facility.

She struck Randy Nagel, a sergeant in the Facility, in the face with her fist. Nagel and

other guards restrained her and placed her in a restraint chair. During the restraint,

Schraudner damaged her teeth. She alleged Nagel struck her in the face with his fist.

       Debora Rindahl – A guard in the Yellowstone County Detention Facility.

Schraudner threatened to assault her with a broken cup. She summoned other guards

to remove the pieces of the broken cup from Schraudner’s cell.

       Mona Westermeyer – A guard in the Yellowstone County Detention facility.

She observed scratches on Schraudner’s arms and Schraudner told her that she was

hearing voices. She reported what she had seen and heard to Rich Peters, a sergeant

in the Facility.


                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       9 of 15
       Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 10 of 15



       Rich Peters – A sergeant in the Yellowstone County Detention Facility. He

requested a mental health evaluation of Schraudner based on what Westermeyer told

him.

       Tara Sorenson – A licensed clinical professional counselor with the contract

mental health provider for the Yellowstone County Detention Facility. She evaluated

Schraudner. She determined the Facility should implement the suicide prevention

protocol with Schraudner. Schraudner threatened to physically harm Sorenson

because of her recommendation.

       Janae Miller – A guard in the Yellowstone County Detention Facility. She saw

Schraudner become hostile with Sorenson when Sorenson advised Schraudner that

the suicide prevention protocol should be implemented with her. Sorenson told her

the suicide prevention protocol should be implemented with Schraudner. She saw

Nagel attempt to convince Schraudner to cooperate with the implementation of the

protocol. She saw Schraudner become upset. She did not see Schraudner punch Nagel

in the face with her fist. Her view was obstructed. She and other guards restrained

Schraudner and placed her in a restraint chair. During the restraint, Schraudner

damaged her teeth.

       Amy Tatro – A guard in the Yellowstone County Detention Facility. She

attempted to convince Schraudner to cooperate with the implementation of the suicide

prevention protocol. Schraudner refused to cooperate. She contacted Randy Nagel, a


                                        Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                    10 of 15
       Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 11 of 15



sergeant with the Facility, to have him convince Schraudner to cooperate. She saw

Nagel attempt to convince Schraudner to cooperate. She saw Schraudner become

upset. She saw Schraudner punch Nagel in the face with her fist. She and other guards

restrained Schraudner and placed her in a restraint chair. During the restraint,

Schraudner damaged her teeth.

      Randy Nagel – A sergeant in the Yellowstone County Detention Facility. Tatro

summoned him to convince Schraudner to cooperate with the implementation of the

suicide prevention protocol with her. He talked to Schraudner about the

implementation of the protocol. Schraudner became upset. Schraudner threatened to

strike Nagel in the face. Schraudner punched him in the face with her fist. He and

other guards restrained Schraudner and placed her in a restraint chair. During the

restraint, Schraudner damaged her teeth. He decided Schraudner needed to be

transported to the Billings Clinic for psychiatric and dental care.

      Brett Toland – A guard in the Yellowstone County Detention Facility. He saw

Randy Nagel, a sergeant in the Facility, attempt to convince Schraudner to cooperate

with the implementation of the suicide prevention protocol. He saw Schraudner

become upset. He heard Schraudner threaten to punch Nagel in the face. He saw

Schraudner punch Nagel in the face with a fist. He along with other guards restrained

Schraudner and placed her in a restraint chair. During the restraint, Schraudner

damaged her teeth.


                                           Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       11 of 15
       Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 12 of 15



      Chris Musgjerd – A licensed practical nurse with the contract physical health

provider for the Yellowstone County Detention Facility. He examined Schraudner for

injuries after the guards had restrained her and placed her in a restraint chair. He

determined that Schraudner had not suffered any serious injuries, but her teeth had

been damaged.

      Jessica Marketon – A Deputy Yellowstone County Sheriff. She investigated

the assault by Schraudner against Nagel. She took a statement from Nagel. She did

not take a statement from Schraudner. Schraudner refused to provide a statement. She

took photographs of Nagel. She took photographs of Schraudner. She transported

Schraudner to the Billings Clinic.

      Rene Brunner-Houser – A psychiatrist with the contract mental health provider

for the Yellowstone County Detention Facility. She prescribed lithium for Schraudner

for her bipolar disorder. She did not prescribe quetiapine for Schraudner. Quetiapine

is not provided to inmates in the Facility because of its potential for abuse. Lithium is

a regularly prescribed drug to treat a bipolar disorder.

      Whitney Gum – An emergency room doctor at the Billings Clinic. She

evaluated Schraudner’s physical condition upon presentation at the Clinic. She

determined she had no serious injuries, but did have damage to her teeth. She provided

pain medication for the damage to the teeth. The Clinic does not provide dental care.

///


                                           Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                       12 of 15
       Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 13 of 15



      Patricia Wilson – A nurse practitioner with the Billings Clinic. She evaluated

Schraudner’s mental condition upon presentation at the Clinic. She determined

Schraudner suffered from a mental disorder and needed treatment. She suffered from

a bipolar disorder and was suicidal. She recommended the admission of Schraudner

to the Clinic for her bipolar disorder.

      Elizabeth Walter – A psychiatrist with the Billings Clinic. She treated

Schraudner for her bipolar disorder while admitted to the Clinic. She prescribed

quetiapine for Schraudner for her bipolar disorder. She did not prescribe lithium for

Schraudner.

      James Patterson – A dentist who treated Schraudner. Municipal Court

furloughed Schraudner from the Facility to allow Dr. Patterson to provide her with

dental care. Her mother would take her back and forth from the Facility to allow Dr.

Patterson to provide her with dental care.

                                 Insurance Coverage

      The Montana Association of Counties Property & Casualty Trust Property and

Casualty Self-Insurance Pool provides the County with liability insurance. The

County provided a copy of its insurance policy to Schraudner with its initial

disclosures. Nagel is an official of the County. Nagel acted in the course and scope of

his employment with the County when he interacted with Schraudner. Because Nagel




                                             Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                         13 of 15
       Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 14 of 15



acted within the course and scope of his employment with the County when he

interacted with Schraudner, the County will defend and indemnify him.

                               Settlement Discussions

      The County and Nagel have not held settlement discussions. The County and

Nagel believe a remote possibility exists to resolve the case.

                         Suitability of Special Procedures

      The County and Nagel are receptive to any special procedures the Court

believes appropriate.

      Dated this 29th day of November, 2018.

                                                  /s/ Mark A. English
                                                  Mark A. English
                                                  Deputy Yellowstone County Attorney




                                          Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                      14 of 15
       Case 1:18-cv-00108-TJC Document 18 Filed 11/29/18 Page 15 of 15



                               Certificate of Service

      I certify that on the date below I served a copy of the attached Yellowstone

County and Randy Nagel’s Preliminary Pretrial Statement on the following people by

the following means:

1,2 CM/ECF
_____ Hand Delivery
     Mail
_____ Overnight Delivery Service
_____ Fax
_____ E-mail

1.    Clerk, U.S. District Court

2.    Colin Gerstner
      GERSTNER LAW PLLC
      2702 Montana Ave., Ste 201B
      P.O. Box 2359
      Billings, Montana 59103
      Attorney for Anna Schraudner

      Dated this 29th day of November, 2018.

                                                /s/ Mark A. English
                                                Mark A. English
                                                Deputy Yellowstone County Attorney




                                        Yellowstone County and Randy Nagel’s Preliminary Pretrial Statement
                                                                                                    15 of 15
